                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

--------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(a) AND 20(a) OF THE
POPE RESOURCES, A DELAWARE                                 :   SECURITIES EXCHANGE ACT OF
LIMITED PARTNERSHIP, WILLIAM R.                            :   1934
BROWN, JOHN E. CONLIN, SANDY D.                            :
MCDADE, MARIA M. POPE, and THOMAS                          :   JURY TRIAL DEMANDED
M. RINGO,                                                  :
                                                           :
                  Defendants.                              :
--------------------------------------------------------

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against Pope Resources, a Delaware Limited

Partnership (“Pope Resources or the “Company”) and the members Pope Resources’ board of

directors (the “Board” or the “Individual Defendants” and collectively with the Company, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R.

240.14a-9 and 17 C.F.R. § 244.100, in connection with the proposed merger between Pope

Resources and Rayonier Inc. and its affiliates (“Rayonier”).

         2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on March 17, 2020 with the United States Securities and
Exchange Commission (“SEC”) and disseminated to Company unitholders. The Registration

Statement recommends that Company unitholders vote in favor of a proposed transaction

whereby Rayonier Operating Partnership LP (“Opco”), an affiliate of Rayonier, will own all of

the assets of Rayonier and Pope Resources and be the operating partnership of Rayonier’s

umbrella partnership real estate investment trust (the “Proposed Transaction”). Pursuant to the

terms of the definitive agreement and plan of merger the companies entered into (the “Merger

Agreement”), each Pope unitholder (other than Rayonier, Opco or certain of their controlled

affiliates) may elect to receive, for each Pope unit that they hold, either: (i) $125.00 in cash; (ii)

3.929 Rayonier shares; or (iii) 3.929 Opco units (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Pope Resources’ unitholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Registration Statement, in violation of Sections

14(a) and 20(a) of the Exchange Act.           Specifically, the Registration Statement contains

materially incomplete and misleading information concerning the Company’s financial

projections and the analyses performed by the Company’s Special Committee’s financial

advisor, Centerview Partners LLC (“Centerview”), in support of its fairness opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s unitholders prior to the forthcoming

unitholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Pope Resources’ unitholders or, in the event




                                                  2
the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

       7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice. “Where a federal statute such as Section 27

of the [Exchange] Act confers nationwide service of process, the question becomes whether the

party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot.

Corp. v. Vigman, 764 F.2d 1390, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section 27 of the Act confers personal jurisdiction over the

defendant in any federal district court.” Id. at 1316.

       8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Pope Resources is a Delaware limited

partnership and therefore formed in this District.

                                             PARTIES

       9.      Plaintiff is, and has been at all relevant times, the owner of Pope Resources’ units

and has held such units since prior to the wrongs complained of herein.

       10.     Individual Defendant William R. Brown has served as a member of the Board

since 2015.


                                                  3
        11.     Individual Defendant John E. Conlin has served as a member of the Board since

2005.

        12.     Individual Defendant Sandy D. McDade has served as a member of the Board

since 2016.

        13.     Individual Defendant Maria M. Pope has served as a member of the Board since

2012.

        14.     Individual Defendant Thomas M. Ringo has served as a member of the Board

since 2014 and is the Company’s President and Chief Executive Officer.

        15.     Defendant Pope Resources is a Delaware limited partnership and maintains its

principal offices at 19950 Seventh Avenue NE, Suite 200, Poulsbo, Washington 98370. The

Company’s stock trades on the NASDAQ Stock Exchange under the symbol “POPE.”

        16.     The defendants identified in paragraphs 10-14 are collectively referred to as the

“Individual Defendants” or the “Board.”

        17.     The defendants identified in paragraphs 10-15 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        18.     Pope Resources is engaged primarily in managing timber resources on its own

properties, as well as those owned by others. The Company operates through three business

segments: Fee Timber, Timberland Management and Real Estate. The Fee Timber operations

consisted of growing and harvesting timber from approximately 212,000 acres that the Company

owned or co-owned with its timber fund investors as tree farms, as of December 31, 2016. The

Timberland Management segment is engaged in organizing and managing private equity timber

funds using capital invested by third parties and the Company. The Real Estate segment's


                                                4
operations were focused on a portfolio of approximately 2,200 acres in the west Puget Sound

region of Washington. Its subsidiaries, ORM, Inc. and Olympic Resource Management LLC,

facilitate the Timberland Management activities. Its Real Estate holdings are located in the

Washington counties of Pierce, Kitsap and Jefferson with sales of land.

       19.     On January 15, 2020, the Company and Rayonier jointly announced the Proposed

Transaction:

               WILDLIGHT, Fla. & POULSBO, Wash.--(BUSINESS WIRE)--
               Rayonier Inc. (“Rayonier”) (NYSE:RYN) and Pope Resources, A
               Delaware      Limited      Partnership     (“Pope      Resources”)
               (NASDAQ:POPE) announced today that they have entered into a
               definitive merger agreement under which Rayonier will acquire all
               of the outstanding limited partnership units of Pope Resources for
               consideration consisting of equity and cash. Under the terms of the
               agreement, which has been unanimously approved by the boards of
               directors of both companies as well as the special committee of
               Pope Resources’ board composed solely of independent directors,
               Pope Resources unitholders will have the right to elect to receive
               (i) 3.929 common shares of Rayonier, (ii) 3.929 units of Rayonier
               Operating Partnership LP, or (iii) $125 in cash in exchange for
               each unit of Pope Resources, subject to a proration mechanism as
               described below. Based on Rayonier’s 10-day volume-weighted
               average price, the transaction values Pope Resources’ limited
               partnership equity at $554 million, or $126.91 per unit (assuming
               70% of the Pope Resources units are exchanged for equity
               consideration and 30% are exchanged for cash consideration).

               Following the closing of the transaction, Rayonier Operating
               Partnership LP (n/k/a Rayonier Operating Company LLC) will
               own all of the assets of Rayonier and Pope Resources and will be
               the operating partnership of Rayonier’s umbrella partnership real
               estate investment trust (“UPREIT”). The units of Rayonier
               Operating Partnership LP can be converted into cash based on the
               market price of Rayonier common shares or, at Rayonier’s option,
               exchanged for Rayonier common shares on a 1:1 basis, following a
               60-day notice period. Pope Resources unitholders that elect to
               receive Rayonier Operating Partnership LP units will generally
               defer any capital gain recognition on their Pope Resources units
               until they exchange those units for cash or Rayonier common
               shares.




                                               5
“We are delighted to be combining two premier pure-play timber
organizations using an innovative tax-deferred UPREIT structure,”
said David Nunes, President and CEO of Rayonier. “Pope
Resources has a strong track record as a best-in-class Pacific
Northwest timberland operator and possesses an excellent set of
assets in high-quality markets. Our two organizations have very
compatible cultures, a complementary set of assets and a shared
dedication to value maximization through intensive silvicultural
practices and higher-and-better-use real estate operations. The
addition of these high-quality Pacific Northwest timberlands
increases Rayonier’s ownership in the region to 504,000 acres,
adds 57 MMBF to our sustainable yield, increases our proportion
of Douglas-fir inventory and offers a complementary age-class fit.
We look forward to completing this transaction by mid-year, which
continues our strategy of adding high-quality timberlands in strong
log markets and building long-term value for our shareholders
through prudent capital allocation.”

“This transaction is the culmination of a thorough process
undertaken by Pope Resources’ board to maximize value for our
unitholders,” said Tom Ringo, President and CEO of Pope
Resources. “Rayonier is the leading pure-play timberland REIT,
with a well-diversified portfolio of timberlands and an established
track record of creating long-term value from its assets. This
transaction will provide our unitholders with the opportunity to
defer capital gain recognition and participate in Rayonier’s long-
term upside potential, benefitting from a well-managed and
diversified timberland portfolio while still enjoying a strong
dividend yield. Like Pope Resources, Rayonier has a rich heritage
of sustainably managing timberlands, and we look forward to
working closely with them to realize the benefits of this
combination on behalf of our unitholders.”

                               ***

Transaction Details

Proration Mechanism: Pursuant to the terms of the agreement,
elections will be subject to proration to ensure that the aggregate
amount of cash, on the one hand, and Rayonier common stock and
Rayonier operating partnership units, on the other hand, that are
issued in the merger would be equal to the amounts issued as if
every Pope Resources unit received 2.751 Rayonier common
shares or Rayonier operating partnership units and $37.50 in cash.
If elections for the Rayonier common shares and Rayonier
operating partnership units are oversubscribed, then to reduce the



                                6
              effect of such proration Rayonier may, in its discretion, add
              additional equity (and decrease the amount of cash) payable to the
              Pope Resources unitholders making such elections.

              GP Consideration: The merger agreement also provides for
              Rayonier to acquire the general partner entities of Pope Resources,
              Pope MGP, Inc. and Pope EGP, Inc., for consideration consisting
              of $10 million of cash (exclusive of the Pope Resources units
              owned by these entities).

              Valuation: Inclusive of the general partner consideration described
              above, the transaction values Pope Resources’ total equity at $564
              million and its enterprise value at $656 million (excluding fund net
              debt).

              Transaction Support: The general partners of Pope Resources
              have approved the transaction, and certain affiliated unitholders
              holding approximately 16% of the outstanding limited partnership
              units have entered into voting agreements to vote in favor of the
              merger.

                                             ***
              Timing and Approvals

              The transaction is expected to close in mid-2020. The transaction
              requires approval of a majority of the Pope Resources unitholders
              and is subject to customary closing conditions and regulatory
              approvals.

              Advisors

              Credit Suisse is serving as financial advisor and Wachtell, Lipton,
              Rosen & Katz is serving as legal counsel to Rayonier. Centerview
              Partners is serving as financial advisor and Munger, Tolles &
              Olson LLP is serving as legal advisor to the special committee of
              Pope Resources’ board. Davis Wright Tremaine LLP is serving as
              legal counsel to Pope Resources.

                                             ***

       20.    The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Pope Resources’ unitholders are provided with the material information that has




                                               7
been omitted from the Registration Statement, so that they can meaningfully assess whether or

not the Proposed Transaction is in their best interests prior to the forthcoming unitholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       21.     On March 17, 2020, Pope Resources and Rayonier jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction.               The Registration

Statement was furnished to the Company’s unitholders and solicits the unitholders to vote in

favor of the Proposed Transaction. The Individual Defendants were obligated to carefully

review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s unitholders to ensure that it did not contain any material misrepresentations or

omissions.     However, the Registration Statement misrepresents and/or omits material

information that is necessary for the Company’s unitholders to make an informed decision

concerning whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a)

and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       22.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by Centerview in its analysis. The

Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with

the rendering of its fairness opinion, that the management prepared certain non-public financial

forecasts (the “Company Projections”) and provided them to the Board and its financial advisor

with forming a view about the stand-alone valuation of the Company. Accordingly, the

Registration Statement should have, but fails to provide, certain information in the projections

that management provided to the Board and its financial advisor. Courts have uniformly stated

that “projections … are probably among the most highly-prized disclosures by investors.


                                                 8
Investors can come up with their own estimates of discount rates or [] market multiples. What

they cannot hope to do is replicate management’s inside view of the company’s prospects.” In re

Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       23.    For the Company Projections, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics for fiscal years 2019

through 2025: Adjusted EBITDA and Unlevered Free Cash Flow, but fails to provide line items

used to calculate these metrics or a reconciliation of these non-GAAP metrics to their most

comparable GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

       24.    When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       25.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is
              calculated. Accordingly, a clear description of how this measure is
              calculated, as well as the necessary reconciliation, should
              accompany the measure where it is used. Companies should also
              avoid inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or
              other non-discretionary expenditures that are not deducted from the
              measure.



                                               9
       26.     Thus, to cure the Registration Statement and the materially misleading nature of

the forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the

most comparable GAAP measures to make the non-GAAP metrics included in the Registration

Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       27.     With respect to Centerview’s Public Company Analysis, the Registration

Statement fails to disclose: (i) the individual multiples and financial metrics for each of the

selected comparable companies observed by Centerview in the analysis; and (ii) any

benchmarking analyses for Pope Resources in relation to the selected companies analyzed by

Centerview.

       28.     With respect to Centerview’s Precedent Transaction Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the transactions

observed by Centerview in the analysis.

       29.     With respect to Centerview’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the ranges of illustrative terminal values of Pope for the period

from October 1, 2019 through December 31, 2037; (ii) the inputs and assumptions underlying the

use of the perpetuity growth rates ranging from 2.1% to 2.5% to Pope Resources’ after-tax

unlevered free cash flows for the terminal year; (iii) the inputs and assumptions underlying the

discount rates ranging from 6.7% to 8.8%; (iv) the net debt as of September 30, 2019; and (v) the

number of fully-diluted outstanding Pope units.

       30.     In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the




                                               10
Exchange Act. Absent disclosure of the foregoing material information prior to the special

unitholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-

informed decision regarding whether to vote in favor of the Proposed Transaction, and she is

thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          31.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          32.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with unitholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          33.   Defendants have issued the Registration Statement with the intention of soliciting

unitholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s unitholders vote in favor of the Proposed Transaction.

          34.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but



                                                 11
failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and

disclose such information to unitholders although they could have done so without extraordinary

effort.

           35.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.      The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.      Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives.

           36.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                  12
       38.     The Individual Defendants acted as controlling persons of Pope Resources within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of Pope Resources, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of Pope Resources,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

       39.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       40.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Pope Resources, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       41.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and




                                                13
information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       42.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       43.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       44.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;




                                                 14
          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: March 18, 2020                               RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
OF COUNSEL:                                        Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER                             300 Delaware Avenue, Suite 1220
FREEMAN & HERZ LLP                                 Wilmington, DE 19801
Gloria Kui Melwani                                 Telephone: (302) 295-5310
270 Madison Avenue                                 Facsimile: (302) 654-7530
New York, NY 10016                                 Email: bdl@rl-legal.com
Telephone: (212) 545-4600                          Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com                            Attorneys for Plaintiff




                                                   15
